Citation Nr: 0618630	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  05-22 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a heart condition, 
claimed as secondary to service-connected post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to February 
1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  This case was remanded in 
April 2006 and now returns to the Board for appellate review.

As noted in the April 2006 remand, the Board again observes 
that a November 2004 rating decision granted service 
connection for bilateral hearing loss and assigned an initial 
noncompensable evaluation, effective April 14, 2004.  
Thereafter, the veteran appealed with respect to the 
propriety of the initially assigned rating.  However, in a 
September 2005 communication, he requested that this issue be 
withdrawn.  See 38 C.F.R. § 20.204 (2005).  Also, the October 
2004 rating decision on appeal denied service connection for 
PTSD, with which the veteran thereafter entered a notice of 
disagreement.  During the course of the appeal, a May 2005 
Decision Review Officer (DRO) decision granted service 
connection for PTSD and assigned an initial evaluation of 50 
percent, effective April 14, 2004.  Such is considered a full 
grant of the benefit sought on appeal.  Therefore, the issues 
of entitlement to an initial compensable rating for bilateral 
hearing loss and entitlement to service connection for PTSD 
are no longer before the Board.

The Board also observes that, in a September 2005 
communication, the veteran requested a video-conference 
hearing before a Veterans Law Judge.  In April 2006, the 
claim was remanded to schedule such hearing and to provide 
the veteran with additional notice and another opportunity to 
submit evidence.  However, in May 2006, the veteran withdrew 
his request for a hearing before the Board.  See 38 C.F.R. §§ 
20.702(e), 20.704(e) (2005).

In October 2005, the veteran submitted statements from Drs. 
Reese and Higgins.  In connection with the submission of such 
evidence, he waived agency of original jurisdiction (AOJ) 
consideration.  See 38 C.F.R. § 20.1304 (2005).  Therefore, 
the Board can properly consider such statements.  
Additionally, following the Board's remand, the veteran 
submitted a second statement from Dr. Reese in May 2006.  In 
such statement, Dr. Reese indicated that he was unable to 
further expound on his comments in his September 2005 letter 
regarding the relationship between the veteran's PTSD and 
coronary artery disease and hypertension.  He stated that his 
prior comments should be self-supporting.  The Board notes 
that the veteran did not waive AOJ consideration of such 
statement, nor was a supplemental statement of the case 
issued after receipt of the statement.  Id.  However, as Dr. 
Reese's statement does not offer new pertinent evidence on 
this matter, the Board finds that a remand for AOJ 
consideration is not necessary.  See 38 C.F.R. § 19.31(b)(1).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  A heart condition is not a result of any disease, injury, 
or incident in service and such is not etiologically related 
to or increased by service-connected PTSD, nor was 
cardiovascular-renal disease manifested within one year of 
service discharge.


CONCLUSION OF LAW

A heart condition was not incurred in or aggravated by the 
veteran's active duty military service and such may not be 
presumed to have been incurred therein, nor is a heart 
condition proximately due to or the result of service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005)).

The United States Court of Appeals for Veterans Claims 
(Court)'s decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on the claim for VA 
benefits.  In this case, the veteran was provided with VCAA 
notification by letter in August 2004 prior to the October 
2004 initial AOJ decision.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).   In this regard, the letter sent 
to the veteran in August 2004 advised him of the evidence 
that VA would attempt to obtain and what evidence he was 
responsible for identifying or submitting to VA.  Moreover, 
such letter informed him of what evidence was needed to 
substantiate his service connection claim.  Pertinent to the 
fourth element, the August 2004 letter advised the veteran 
that, if he had any evidence in his possession that pertained 
to his claim, to send it to VA.  For these reasons, to decide 
the appeal would not be prejudicial error to the veteran.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, the veteran was provided notice of what 
type of information and evidence was needed to substantiate 
his service connection claim in the VCAA notice letter of 
August 2004, but the letter did not provide notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal.  However, in 
May 2006, the veteran was sent a letter indicating that, 
pertinent to disability ratings, that when disabilities are 
found to be service-connected, a disability rating is 
assigned.  The letter informed the veteran that, when 
assigning such a rating, the following evidence is taken 
under consideration: the nature and symptoms of the 
condition, severity and duration of the symptoms, and the 
impact of the condition and symptoms on employment.  The 
veteran was also provided with examples of evidence that he 
should identify or submit that would be taken into 
consideration when assigning a disability rating.  The May 
2006 letter also advised the veteran that, pertinent to 
effective dates, the beginning date of benefit payments or 
increased payments was generally based on when a claim is 
received and when the evidence showed a level of disability 
that supported a certain rating under the rating schedule.  
The veteran was further provided with examples of the type of 
evidence that would assist in the assignment of an effective 
date. 

The Board notes that the May 2006 letter was provided after 
the initial unfavorable decision in October 2004 and that the 
veteran's service connection claim was not readjudicated 
following the issuance of the May 2006 letter; however, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision. See Bernard v. Brown, 4 
Vet. App. 384 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In this regard, because the Board 
concludes herein that the preponderance of the evidence is 
against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot. 

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, there is no prejudicial 
error to the veteran in deciding this claim. 

With respect to the VA's duty to assist, the Board observes 
that private medical statements and VA outpatient treatment 
reports were reviewed by both the RO and the Board in 
connection with adjudication of the veteran's claim.  The 
veteran has not identified any additional relevant, 
outstanding records that need to be obtained for an equitable 
disposition of his claim.  In this regard, the Board notes in 
the April 2006 remand, the veteran was given another 
opportunity to submit evidence, to include any statements or 
treatment records, from Drs. Reese and Higgins detailing the 
specific way in which his PTSD impacted his heart condition.  
In response, the veteran submitted only a statement from Dr. 
Reese in May 2006, in which he indicated that he was unable 
to further expound on his comments, and did not identify or 
submit any treatment records.    

The Board also observes that the veteran was not afforded a 
VA examination in connection with his service connection 
claim.  However, the Board finds that a current VA 
examination to determine whether the veteran's heart 
condition is etiologically related to or aggravated by his 
service-connected PTSD is not necessary to decide his claim.  
In the absence of any treatment records detailing the 
specific impact the veteran's PTSD has on his heart 
condition, any current medical opinion would necessarily be 
based upon mere medical generalities.  As such, there is no 
competent basis upon which to conclude that the veteran's 
current heart condition is related to or aggravated by his 
service-connected PTSD.  Thus, the Board concludes that 
further examination is not necessary as there is sufficient 
medical evidence upon which the Board may base its decision.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38  U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Disability which is proximately due to or the result of 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  The Court has further held that when aggravation 
of a veteran's nonservice-connected disability is proximately 
due to or the result of a service-connected disease or 
injury, it too shall be service connected for that degree of 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists, and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability. Id. 

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests 
cardiovascular-renal disease to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. At 54. 

The Board notes that the veteran does not allege, nor does 
the record reflect, that he first manifested a heart 
condition during service, or that such disorder is otherwise 
related to service on a direct basis.  Additionally, the 
veteran has not claimed that he is entitled to presumptive 
service connection for his heart condition.  In this regard, 
the Board notes that the evidence of record fails to 
demonstrate that he manifested cardiovascular-renal disease 
to a degree of 10 percent within the one year following his 
service discharge in February 1952.  Rather, the veteran 
claims entitlement to service connection for a heart 
condition as secondary to service-connected PTSD.  
Specifically, the veteran contends that the sleep 
disturbances, nightmares, anxiety, depression, and anger he 
experiences as a result of his PTSD contributed to his 
current heart condition. 

The evidence of record clearly shows that the veteran has 
current diagnoses of coronary artery disease, cardiomyopathy, 
ischemic heart disease, congestive heart failure, and a 
history of atrial fibrillation and ventricular 
tachyarrhythmias.  Such cardiovascular conditions were noted 
by the veteran's private physicians, Dr. Reese and Dr. 
Higgins, in July 2005, September 2005 and October 2005 
statements.  The veteran's physicians also noted that he had 
undergone numerous cardiovascular surgeries and was currently 
taking various medications in order to treat his heart 
condition.  VA treatment records dated from November 2001 to 
July 2005 also show treatment for atrial fibrillation, 
hypertension, coronary artery disease, and congestive heart 
failure.  The Board also notes that the veteran was granted 
service connection for PTSD in a May 2005 DRO decision.  Such 
decision assigned an initial evaluation of 50 percent, 
effective April 14, 2004.  

In a September 2005 letter, Dr. Reese noted that the veteran 
had been diagnosed with PTSD and had requested that he 
provide an opinion regarding the effect such had on his 
underlying coronary artery disease.  Dr. Reese stated that, 
as well known, any stress disorder can precipitate 
hypertension and increase levels of circulating 
catecholamines.  He indicated that such levels of indigenous 
chemicals, including norepinephrine and aldosterone, can 
result in hypertension, which can be a contributing factor to 
the veteran's underlying coronary disease, cardiomyopathy, 
and atrial fibrillation.  As such, Dr. Reese concluded that 
the veteran's PTSD has had an adverse effect on his 
underlying cardiovascular health.  Dr. Reese did not identify 
any treatment records, laboratory results, or other findings 
specific to the veteran in support of his opinion. 

In an October 2005 letter, Dr. Higgins acknowledged that, 
since his earlier letter, he had learned that the veteran had 
been diagnosed with PTSD and stated it was certainly known 
that any stress disorder can participate increased levels of 
circulating epinephrine, which, in turn, can increase 
systemic blood pressure, increasing cardiovascular risk.  Dr. 
Higgins indicated that, given the fact that the veteran had 
an underlying severe cardiomyopathy, known severe coronary 
artery disease, history of atrial fibrillation, and 
ventricular tachyarrhythmias, this would definitely be 
detrimental to his health.  He provided no specific 
information from the veteran's treatment records to support 
his statement. 

However, despite the statements submitted by Drs. Reese and 
Higgins, the Board finds that there is no probative evidence 
demonstrating that the veteran's heart condition is related 
to his PTSD.  In this regard, the Board notes that it is 
responsible for determining, as a question of fact, both the 
weight and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.  The Board must account for the evidence which it 
finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

The Board accords no probative weight to Drs. Reese's and 
Higgins' September 2005 and October 2005 statements, 
respectively, as they merely cited general medical 
principles.  In this regard, the Board notes that neither 
physician specifically discussed how the veteran's PTSD 
affected his heart condition.  In fact, Dr. Higgins had been 
treating the veteran through at least July 2005 without 
knowledge that the veteran had PTSD.  Rather, each simply 
reiterated general principles regarding the effect that a 
stress disorder could potentially have on a person's 
cardiovascular health.  Such amounts, at most, to treatise 
evidence.  In this regard, the Board notes that treatise 
evidence must "not simply provide speculative generic 
statements not relevant to the veteran's claim."  Wallin v. 
West, 11 Vet. App. 509, 514 (1998).   Instead, the treatise 
evidence, "standing alone," must discuss "generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion."  Id. (citing Sacks v. 
West, 11 Vet. App. 314, 317 (1998)); see also Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence 
must demonstrate connection between service incurrence and 
present injury or condition); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996) (generic statement about the possibility 
of a link between chest trauma and restrictive lung disease 
is too general and inconclusive); Mattern v. West, 12 Vet. 
App. 222, 227 (1999) (generally, an attempt to establish a 
medical nexus to a disease or injury solely by generic 
information in a medical journal or treatise is too general 
and inconclusive (quoting Sacks, supra)).  As Drs. Reese and 
Higgins only offer generic statements without specific facts 
pertinent to the veteran, the Board accords no probative 
weight to such opinions.  

Moreover, the Board finds that the physicians offered only 
conclusory statements that the veteran's PTSD had affected 
his heart condition.  Specifically, Dr. Reese stated that the 
veteran's PTSD had an adverse effect on his underlying 
cardiovascular health and Dr. Higgins indicated that, as the 
veteran had underlying heart conditions, his PTSD would 
definitely be detrimental to his health.  Therefore, as these 
physicians merely offered conclusory statements regarding the 
veteran's condition after citing only general medical 
principles, the Board finds that such statements are vague, 
incomplete, and speculative at best.  Under VA regulations 
and Court decisions, service connection may not be based on 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102 (2005); see also Davis v. West, 13 Vet. App. 178, 185 
(1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); 
Beausoleil, supra; Perman v. Brown, 5 Vet. App. 237, 241 
(1993).  As such, the Board accords no probative value to 
either Dr. Reese's or Dr. Higgins' opinion regarding the 
effect the veteran's PTSD has had on his heart condition.  

Additionally, the Board notes VA treatment records dated from 
November 2001 to July 2005 do not reflect any specific impact 
the veteran's PTSD has had on his heart condition.  In this 
regard, the records show treatment for cardiovascular 
complaints; however, they are negative for any complaints or 
findings regarding exacerbations of the veteran's heart 
condition due to his psychiatric disorder.  Specifically, in 
November 2001, April 2002, October 2002, May 2003, and 
September 2003, the veteran's depression screening was 
negative.  In October 2002, the veteran provided a history of 
his heart condition, but did not discuss any psychiatric 
disorder.  A May 2003 treatment note reflects only complaints 
of low blood pressure, fatigue, changing vision, and heart 
burn.  It was also observed that the veteran had not had 
chest pain lately, but such was usually located in the right 
carotid area.  In March 2004, it was noted that the veteran's 
only problem was his heart disease and that he was feeling 
okay other than that.  Moreover, in the Board's April 2006 
remand, the veteran was given another opportunity to submit 
evidence, to include any statements or treatment records, 
from Drs. Reese and Higgins detailing the specific way in 
which his PTSD impacted his heart condition.  In response, 
the veteran submitted a statement from Dr. Reese in May 2006 
in which the physician stated that he was unable to further 
expound on his comments.  Therefore, the Board finds that 
there is no probative evidence of record demonstrating that 
the veteran's heart condition is proximately due to or the 
result of his service-connected PTSD or that it increased in 
severity as a result of his psychiatric disorder.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a heart condition and, as such, that 
doctrine is not applicable in the instant appeal and his 
claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for a heart condition, claimed as 
secondary to service-connected PTSD, is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


